Citation Nr: 0724547	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-04 123	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating in excess of 10 
percent for migraine headaches.




ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1993 to 
December 1993 and from January 1996 to November 2001.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
the veteran's migraine headaches and assigned an initial 10 
percent disabling.  

Subsequently, the veteran's claims file was transferred to 
the RO in Montgomery, Alabama.  

In March 2006, the Board remanded the case to the RO for 
additional development.  Following completion of development 
pursuant to the March 2006 remand, a disability rating was 
denied for the veteran's migraine headaches and a 10 percent 
evaluation was continued.  The United States Court of Appeals 
for Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).    

The case is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran's migraine headaches, with prostrating 
attacks, occur on an average of once per month over the last 
several months.

2.  The medical evidence does not show very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a schedular rating of 30 percent for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.120, 4.124a, Diagnostic Code 8100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated in April and 
August 2006, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to establish an increased rating, 
of what VA would do or had done, what evidence he should 
provide, to include alternative forms of evidence, informed 
the appellant that it was his responsibility to help VA 
obtain medical evidence or other non-government records 
necessary to support his claim, and asked him to provide any 
information in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The RO requested and received the 
veteran's VA medical records.  Further, in compliance with 
the Board's March 2006 remand, the veteran was examined for 
his migraine headaches.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim, which VA has not sought.  In December 
2006, VA readjudicated the appeal and issued a supplemental 
statement of the case (SSOC).  

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's March 2006 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In an April 
2006 VA letter, the appellant was provided with notice of the 
type of evidence necessary to establish a disability rating 
and an effective date.  When implementing the award for an 
increased rating for migraine headaches, the RO will address 
any notice defect with respect to the effective date.  
Significantly, the veteran retains the right to appeal any 
effective date assigned by the RO.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.   

The Board finds that the evidence of record including VA 
examination reports is adequate for determining whether the 
criteria for an increased rating have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and no further assistance to the 
appellant is required by statute.  38 U.S.C.A. § 5103A.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Initial Rating for Migraine Headaches

The veteran contends that a disability rating in excess of 10 
percent should be assigned for his migraine headaches to 
reflect more accurately the severity of his symptomatology.    

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  The present appeal arises from an initial 
rating decision, which established service connection and 
assigned an initial 10 percent disability rating; it follows 
that it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Migraine headaches have been rated 10 percent disabling for 
the entire appeal period under Diagnostic Code 8100.  The VA 
Rating Schedule provides that neurological and convulsive 
disorders are to be rated in proportion to the impairment of 
motor, sensory, or mental functions.  Consider especially 
psychotic manifestations, complete or partial loss of use of 
an extremity, speech disturbance, impairment of vision, of 
gait, tremors, visceral manifestations, injury to the skull, 
and etc.  38 C.F.R. § 4.120 (2006).

Under Diagnostic Code 8100, a 10 percent evaluation for 
migraine headaches requires characteristic prostrating 
attacks averaging 1 in 2 months, over the last several 
months.  A 30 percent evaluation requires characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A maximum 50 percent 
evaluation requires very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2006).

At the August 2006, VA neurological examination for his 
migraine headaches, the veteran reported 2 to 3 prostrating 
headaches a week since 1997.  The examiner found that the 
veteran's headaches were impairing his work and social 
function.  Although the August 2006 VA examiner did not have 
the claims file for review at the time of the examination, 
the examiner's assessment was "common migraine with mild to 
questionably moderate impairment."

At a October 2006 VA neurological examination for migraine 
headaches, at which time the examiner reviewed the claims 
file, his previous compensation and pension examination from 
August 2006 and other VA medical files, the veteran reported 
having 2 to 3 prostrating headaches a week which lasted from 
30 minutes to several hours.  The veteran stated that he 
would have to leave work at 2:00 p.m. as opposed to 5:00 p.m. 
on the days he had headaches and he reported 16 to 17 good 
days in one month without any headaches.  He reported using 6 
hours of work time a month due to the headaches.  The 
examiner's assessment was "migraine headaches".

Comparing these manifestations with the criteria of the 
Rating Schedule, the Board finds that the veteran's 
prostrating attacks occur on an average of at least once a 
month, for the last several months, and the criteria for a 
schedular 30 percent rating under Diagnostic Code 8100 are 
more nearly approximated.  

The Board finds that the symptomatology required for a 50 
percent rating have not been met.  There is no evidence that 
these headaches were very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Therefore, a disability rating of 50 percent 
is not warranted.

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for PTSD 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson, 12 Vet. App. 119.  But there is 
no evidence that the veteran's PTSD has been persistently 
more severe than the extent of disability contemplated at any 
time during the period of this initial evaluation.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  The Board finds no evidence that the 
veteran's service-connected disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
migraine headaches under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Resolving the benefit of doubt in the veteran's favor, the 
Board finds that the veteran's service-connected migraine 
headache warrants a 30 percent disability rating under 
Diagnostic Code 8100.




ORDER


An increased rating of 30 percent for migraine headache is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


